Brown, Judge,
dissenting.
{¶ 30} Being unable to agree with the majority’s disposition of the first assignment of error, I respectfully dissent. In general, pursuant to R.C. Chapter 2506.03(A), a trial court’s review of a board’s order is “confined to the transcript” unless one of several numerated exceptions applies. R.C. 2506.03(A)(5) provides one such exception if a board fails to file with the transcript “conclusions of fact supporting the final order, adjudication, or decision.” In instances in which R.C. 2506.03(A)(5) is applicable, “the court shall hear the appeal upon the transcript and additional evidence as may be introduced by any party.” R.C. 2506.03(B). Thus, “if the administrative body did not file findings of fact with the transcript, then an appellant is entitled to present additional evidence.” Stanger v. Worthington (Sept. 23, 1997), 10th Dist. No. 96APE12-1622, 1997 WL 596280. See also Aria’s Way, L.L.C. v. Concord Twp. Bd. of Zoning Appeals, 173 Ohio App.3d 73, 2007-Ohio-4776, 877 N.E.2d 398, ¶ 29 (“a common pleas court should, when faced with a transcript of proceedings lacking appropriate conclusions of fact, hold an evidentiary hearing to establish the factual basis for the decision being appealed”).
{¶ 31} In the present case, the BZA’s order, under the heading “findings of fact,” contains the following conclusory language: “No zoning clearance for parcel # 010-016254-00, also known as 605 East Eleventh Avenue.” The order, however, cites no factual findings or evidence in support of this conclusion. Because *424the styled “findings of fact” are insufficient to allow meaningful review by the trial court, I would find that the trial court should have permitted appellant to present additional evidence to determine whether the order of the BZA was illegal, arbitrary, capricious, unreasonable, or unsupported by substantial, reliable, and probative evidence. See Dudukovich v. Lorain Metro. Hous. Auth. (1979), 58 Ohio St.2d 202, 207, 12 O.O.3d 198, 389 N.E.2d 1113 (noting that R.C. 2506.03 “makes liberal provision for the introduction of new or additional evidence”).